          Case 1:19-cv-01507-ER Document 25 Filed 07/24/19 Page 1 of 1
                                                                                   One Penn Plaza
                                                                                        Suite 2430
                                                                              New York, NY 10119
                                                                                  T 212.239.1114
                                                                                  F 917.398.1217


                                                                               DANIEL KNOX
                                                                                Managing Attorney
                                                                               dknox@knoxlaw.nyc

                                                     July 15, 2019
VIA ECF
                                                                                        X
The Honorable Edgardo Ramos
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007
                                                                            7/24/2019
Re:    Tamita Brown, et al. v. Netflix, et al.,
       19-cv-1507-ER

Dear Judge Ramos:

This office represents the defendants in the above referenced matter. This letter is respectfully
submitted to request that this Court accept for consideration the nominally tardy letter filed by
Plaintiff’s in response to Defendants’ request for a pre-motion conference regarding a proposed
motion to dismiss (Doc No. 19).

By Order dated July 3, 2019, this Court directed Plaintiffs to respond by July 12, 2019.
Unfortunately, plaintiff’s counsel experienced technical difficulties when attempting to upload
the document on July 12, 2019 and was unable to make the submission until the following day,
Saturday July 13, 2019.

As Plaintiffs have not been prejudiced by the nominal delay, we respectfully request that the
deadline be extended to the extent necessary for Plaintiff’s responsive letter to be considered by
the Court.
